DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 20, 28-30, 40, 44, 47, 48, 50-59, 61, and 62 are pending in this Office Action.
	Claims 1, 53, and 57 are amended.
	Claim 62 is new.
	Claims 2-19, 21-27, 31-39, 41-43, 45, 46, 49, and 60 are canceled.
Response to Arguments – 35 USC § 101 Rejections
Applicant’s arguments filed 7/13/2021 have been fully considered but they are not persuasive. The reasons are set forth below.
	Regarding claims 1, 53, and 57, the Applicant continues to make the arguments that the claims are not directed towards an abstract idea.  However, the Examiner maintains the previous argument that the claims are still directed towards an abstract idea because the claims as a whole are directed towards the process of receiving, comparing, organizing, storing, and transmitting records of viewing data, which is akin to concepts associated with mental processes such as observation, evaluation, judgement, and opinion, for which the courts have determined to be an abstract idea.  The claims do not disclose any additional steps that show that the claimed invention improves computer technology.  The claimed process may be performed by a human being observing, evaluating, and organizing records of viewing data, and then calculating and transmitting a common metric from the records of viewing data.  The only additional elements disclosed in the claims are associated with the use of a computing system for receiving, comparing, 
	Regarding claims 20, 28-30, 40, 44, 47, 48, 50-52, 54-56, 58, 59, 61, and 62, the independent claims are still directed towards an abstract idea because they do not provide any additional elements beyond the abstract idea itself, especially since they simply provide further ways to organize the received viewing data.
Response to Arguments – Prior Art Rejections
Applicant’s arguments filed 7/13/2021 have been fully considered but they are not persuasive. The reasons are set forth below.
	Regarding claims 1, 53, and 57, the Applicant argues that the prior art of record does not teach the claimed invention.  However, the Examiner respectfully disagrees with the Applicant.  The claims fail to specifically disclose exactly how the time ranges are determined based on the fixed reference point in the video asset, such as whether the time range starts exactly at the beginning of the video asset, some reference point in the middle of the video asset, or at the end, and how the system is uniquely grouping different time intervals within the time ranges.  In fact, the language is quite broad and given the broadest reasonable interpretation, all that would be see Petrovic, paragraph 57).  At the very least, the method of organizing data based on the number of user entries with respect to video assets may be applied to the method of determining, for each time interval, a video-viewing mode and a video-viewing type output by the user device as taught by the combination of Bayer and Andrade in order to disclose the features associated with determining a video-viewing-activity metric indicating a quantity of video-asset-viewing devices that outputted a video asset for a subset of a plurality of time intervals.
Regarding claim 20, the Applicant argues that the prior art of record does not teach the claimed features because Bayer only discloses that the system may be configured to play television programs received through a TV signal device, and does not disclose determining the particular source that provided the video asset.  However, the Examiner respectfully disagrees with the Applicant.  Bayer discloses that the system may determine information identifying the source of video content such an identifier of the content provider, television channel (i.e., linear source), etc. (see Bayer, figure 3C, column 9, lines 16-20, and column 10, lines 21-39).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 20, 28-30, 40, 44, 47, 48, 50-59, 61, and 62 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
	Regarding claims 1, 53, and 57, based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are determined to be directed to an abstract idea.  The rationale for this determination is explained below: The claims are directed towards the process of receiving, comparing, organizing, storing, and transmitting records of viewing data, which is akin to concepts associated with tracking or organizing in formation, for which the courts have determined to be an abstract idea.  For instance, in Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016), the Federal Circuit ruled that information is an intangible, and thus, the process of collecting and analyzing information in order to display the results is an abstract idea.  See also Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014) (holding that the process of collecting data, recognizing certain data within the collected data set, and storing the recognized CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011) (“collection and organization of data . . . insufficient”).  The present claims similarly disclose a process for collecting and organizing data.  Thus, the claims as a whole are considered to be an abstract idea because they fail to disclose any functions that would limit the process of collecting and organizing data to a technical means for performing the functions that are arguably an advance over conventional and computer technology.
	The only additional elements appear to be the use of a computing system for receiving, comparing, organizing, and storing the records of viewing data.  The use of a computing system involves the general linking of the judicial exception (e.g., abstract idea) to a computing system performing the basic functions of receiving, comparing, organizing, and storing the records of viewing data, which in the past was normally done by a human being.  Considering the additional elements both separately and in combination, the claims simply implement the concept of receiving, comparing, organizing, and storing the records of viewing data using a computer specified at a high level of generality with mere instructions to implement the abstract.  The mere use of a computing system does not: 1) meaningfully limit the judicial exception; 2) improve another technology or technical field; 3) improve the functioning of a computing system itself; or 4) add a specific limitation other than what is a well-understood, routine, and conventional activity in the field that confine the claims to a particular useful application.  Thus, the additional elements are not sufficient to amount to significantly more than the judicial exception of an abstract idea.
	Regarding claims 20, 28-30, 40, 44, 47, 48, 50-52, 54-56, 58, 59, 61, and 62, the independent claims are still directed towards an abstract idea because they do not provide any additional elements beyond the abstract idea itself, especially since they simply provide further ways to organize the received viewing data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 20, 28-30, 40, 44, 47, 48, 50-59, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (US 8,949,873), in view of Andrade (US 2009/0183210), and in further view of Petrovic et al. (US 2014/0075465).
	Regarding claims 1 and 53, Bayer discloses a method (Column 1, lines 43-67, and column 2, lines 1-25, illustrate a system and method for managing user activity data by receiving user activity data from multiple computer programs, and identifying a subset of the user activity data in accordance with storage criteria associated with the multiple computer programs) comprising:
	receiving, by a computing system and from a plurality of video-asset-viewing devices, distributed among one or more geographic regions, video-viewing-activity data (Figures 3C and 
	determining, based on the vide-viewing-activity data and for each video-asset-viewing device of the plurality of video-asset-viewing devices, a time range during which the video-asset-viewing device outputted a video asset, wherein the time range if further determined based on a fixed reference point in the video asset; for each video-asset-viewing device of the plurality of video-asset-viewing devices: determining, by the computing system, a plurality of time intervals of the time range determined for the video-asset-viewing device (Figures 3C and 4A and column 8, lines 64-67, column 9, lines 1-37, and column 10, lines 40-55, illustrate that the system may organize the viewing data into different subset which may include the duration for which media device displayed the content, and thus, further based on some fixed reference point in the video asset for indicating the duration for which the user device outputted the video asset);
	determining, by the computing system and for each time interval of the plurality of time intervals determined for the video-asset-viewing device, a view-viewing type via which the video-asset-viewing device outputted the video asset during the time interval (Figures 3C and 4A and column 8, lines 64-67, column 9, lines 1-37, and column 11, lines 8-24, illustrate that the system may organize the viewing data into different subset which may include the duration for which media device displayed the content and the type of video content displayed by the media device).
	Bayer fails to disclose for each video-asset-viewing device of the plurality of video-asset-viewing devices: determining, by the computing system and for each time interval of the plurality of time intervals determined for the video-asset-viewing device, a video-viewing mode via which the video-asset-viewing device outputted the video asset during the time interval; and determining, by the computer system and based on the video-viewing type and the video-viewing mode 
	Andrade discloses for each video-asset-viewing device of the plurality of video-asset-viewing devices: determining, by the computing system and for each time interval of the plurality of time intervals determined for the video-asset-viewing device, a video-viewing mode via which the video-asset-viewing device outputted the video asset during the time interval (Figure 7 and paragraphs 26-29 and 57-61 illustrate that the system may monitor, and store in a database, the user’s actions with respect to portions/durations/intervals of the, or the entire, media content such as whether the user causes the STB to fast-forward, rewind, pause, and/or skip forwards or backwards through the media content).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Andrade to Bayer to disclose for each video-asset-viewing device of the plurality of video-asset-viewing devices: determining, by the computing system and for each time interval of the plurality of time intervals determined for the video-asset-viewing device, a video-viewing mode via which the video-asset-viewing device outputted the video asset during the time interval because it would provide more data for which to filter viewing data, which may be used to infer user interest of particular content.

	Petrovic discloses determining, by the computer system and based on the video-viewing type and the video-viewing mode determined for each of the plurality of time intervals determined for the video-asset-viewing device, a subset plurality of time intervals associated with a first video-viewing type and a first video-viewing mode; and determining, by the computing system and based on the subset plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices, a video-viewing-activity metric indicating a quantity of video-asset-viewing devices that outputted, during one or more intervals of the video asset, the video asset using the first video-viewing type and the first video-viewing mode (Figure 3 and paragraph 57 illustrate that the system may aggregate the information or statistical summaries (i.e., the viewing data) based on multiple time intervals where each time interval contains the number of user entries received at that time interval); and outputting, to a monitoring system, the determined video-viewing activity metric (Paragraphs 27 and 70 illustrate that the data may be 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Petrovic to Bayer in view of Andrade to disclose determining, by the computer system and based on the video-viewing type and the video-viewing mode determined for each of the plurality of time intervals determined for the video-asset-viewing device, a subset plurality of time intervals associated with a first video-viewing type and a first video-viewing mode; and determining, by the computing system and based on the subset plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices, a video-viewing-activity metric indicating a quantity of video-asset-viewing devices that outputted, during one or more intervals of the video asset, the video asset using the first video-viewing type and the first video-viewing mode; and outputting, to a monitoring system, the determined video-viewing activity metric because Bayer already discloses associating each entry with a start/end times and/or time durations, and thus, it would be a design choice in aggregating/grouping the entries according to time interval versus other attributes.  Further, it is common in the art of aggregating viewing statistic reporting systems to aggregate viewing data according to multiple different attributes, such as number of entries per time interval, likes/dislikes, engagement levels, etc.
	Regarding claims 20, 54, and 58, Bayer as modified by Andrade and Petrovic discloses wherein determining the video-viewing type comprises one or more of determining that the video asset was outputted asset from a linear source, determining that the video asset was outputted from a digital video recorder (DVR) source proximate to the video-asset-viewing device, or determining that the video asset was outputted from a video on demand (VOD) source remote from the video-Bayer: Figure 3C, column 9, lines 16-20, and Column 10, lines 21-39, determining information identifying the source of video content such an identifier of the content provider, television channel (i.e., linear source), etc.).
	Regarding claim 28, Bayer as modified by Andrade and Petrovic discloses the method further comprising: grouping, by the computing system, the subset plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices with a group of time intervals; and determining, by the computing system, that each time interval in a portion of the group corresponds to the one or more intervals of the plurality of intervals of the video asset; wherein determining the video-viewing-activity metric is based on the portion (Bayer: Figures 3C and 4A and column 8, lines 64-67, column 9, lines 1-37, and column 11, lines 8-24, illustrate that the system may organize the viewing data into different subset which may include the duration for which media device displayed the content and the type of video content displayed by the media device) (Petrovic: Figure 3 and paragraph 57 illustrate that the system may aggregate the information or statistical summaries (i.e., the viewing data) based on multiple time intervals where each time interval contains the number of user entries received at that time interval).
	Regarding claim 29, Bayer as modified by Andrade and Petrovic discloses wherein determining the video-viewing-activity metric comprises determining a quantity of time intervals in the portion (Petrovic: Figure 3 and paragraph 57 illustrate that the system may aggregate the information or statistical summaries (i.e., the viewing data) based on multiple time intervals where each time interval contains the number of user entries received at that time interval).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Petrovic to Bayer in view of Andrade to disclose wherein determining 
	Regarding claim 30, Bayer as modified by Andrade and Petrovic discloses the method further comprising: based on determining whether the video-viewing mode determined for each time interval of the plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices corresponds to the first video-viewing mode, filtering, by the computing system, the plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices; determining, by the computing system and based on the filtered plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices, a second video-viewing-activity metric; and determining a ratio of the video-viewing-activity metric to the second video-viewing-activity metric (Petrovic: Figure 3 and paragraph 57 illustrate that the system may aggregate the information or statistical summaries (i.e., the viewing data) based on multiple time intervals where each time interval contains the number of user entries received at that time interval and that the user may be presented with a graph representing the number of likes versus dislikes, and thus, the system presents a subset of the potion pertaining to likes/dislikes and the difference between the two (i.e., ratio of likes versus dislikes)).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Petrovic to Bayer in view of Andrade to disclose the method further 
	Regarding claims 40, 55, and 59, Bayer as modified by Andrade and Petrovic discloses wherein determining the video-viewing mode comprises determining, for each time interval of the plurality of time intervals determined for the video-asset-viewing device, one of a playback mode, a fast-forward mode, or a rewind mode (Andrade: Figure 7 and paragraphs 26-29 and 57-61 illustrate that the system may monitor the user’s actions with respect to portions/durations/intervals of the, or the entire, media content such as whether the user causes the STB to fast-forward, rewind, pause, and/or skip forwards or backwards through the media content).
	Regarding claim 44, Bayer as modified by Andrade and Petrovic discloses the method further comprising: determining, by the computing system, each time interval of the plurality of time intervals determined for a first video-asset-viewing device of the plurality of video-asset-viewing devices is associated with the first video-viewing mode; and determining, by the computing system, each time interval of the plurality of time intervals determined for a second video-asset-viewing device of the plurality of video-asset-viewing devices is associated with a Andrade: Figure 7 and paragraphs 26-29 and 57-61 illustrate that the system may monitor the user’s actions with respect to portions/durations/intervals of the, or the entire, media content such as whether the user causes the STB to fast-forward, rewind, pause, and/or skip forwards or backwards through the media content).
	Regarding claims 47 and 56, Bayer as modified by Andrade and Petrovic discloses the method further comprising: determining, by the computing system and based on the plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices, a quantity of video-asset-viewing devices that outputted, during the one or more intervals of the plurality of intervals of the video asset, the video asset using the first video-viewing type and a second video-viewing mode (Bayer: Figures 3C and 4A and column 8, lines 64-67, column 9, lines 1-37, and column 11, lines 8-24, illustrate that the system may organize the viewing data into different subset which may include the duration for which media device displayed the content and the type of video content displayed by the media device) (Andrade: Figure 7 and paragraphs 26-29 and 57-61 illustrate that the system may monitor, and store in a database, the user’s actions with respect to portions/durations/intervals of the, or the entire, media content such as whether the user causes the STB to fast-forward, rewind, pause, and/or skip forwards or backwards through the media content) (Petrovic: Figure 3 and paragraph 57 illustrate that the system may aggregate the information or statistical summaries (i.e., the viewing data) based on multiple time intervals where each time interval contains the number of user entries received at that time interval).
	Regarding claim 48, Bayer as modified by Andrade and Petrovic discloses wherein the computing system comprises a plurality of computing devices remotely located from the plurality Bayer: Figures 3C and 4A and column 8, lines 64-67, column 9, lines 1-37, and column 11, lines 8-24, illustrate that the system may organize the viewing data into different subset which may include the duration for which media device displayed the content and the type of video content displayed by the media device; NOTE: the claim only specifies generating a portion of the records, and fails to specify the exact portion generated by the respective computing devices).
	Regarding claim 50, Bayer as modified by Andrade and Petrovic discloses wherein: each time interval of the plurality of time intervals determined for a first video-asset-viewing device of the plurality of video-asset-viewing devices is associated with the first video-viewing type; and each time interval of the plurality of time intervals determined for a second video-asset-viewing device of the plurality of video-asset-viewing devices is associated with a second video-viewing type different from the first video-viewing type (Bayer: Figures 3C and 4A and column 8, lines 64-67, column 9, lines 1-37, and column 11, lines 8-24, illustrate that the system may organize the viewing data into different subset which may include the duration for which media device displayed the content and the type of video content displayed by the media device).
	Regarding claim 51, Bayer as modified by Andrade and Petrovic discloses wherein: the time range determined for a first video-asset-viewing device of the plurality of video- asset-viewing devices is associated with a first airing of the video asset; and the time range determined Bayer: Figures 3C and 4A and column 8, lines 64-67, column 9, lines 1-37, and column 11, lines 8-24, illustrate that the system may organize the viewing data into different subset which may include the duration for which media device displayed the content and the type of video content displayed by the media device).
	Regarding claim 52, Bayer as modified by Andrade and Petrovic discloses wherein the second video-viewing-activity metric indicates a quantity of video-asset-viewing devices, of the plurality of video-asset-viewing devices, that outputted, during the one or more intervals of the plurality of intervals of the video asset, the video asset using the first video-viewing mode (Petrovic: Figure 3 and paragraph 57 illustrate that the system may aggregate the information or statistical summaries (i.e., the viewing data) based on multiple time intervals where each time interval contains the number of user entries received at that time interval, and thus, and number of users/devices displaying content (i.e., play mode)).
	Regarding claim 57, Bayer discloses a system (Column 1, lines 43-67, and column 2, lines 1-25, illustrate a system and method for managing user activity data by receiving user activity data from multiple computer programs, and identifying a subset of the user activity data in accordance with storage criteria associated with the multiple computer programs) comprising:
	a computing device comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors (Figures 1 and 2 and column 3, lines 1-67, and column 4, lines 1-67, the use of one or more content providers 102 and user devices 112/114/116 that include processors and memories for implementing the system and for transmitting and receiving the data), cause the computing device to:
one or more geographic regions, video-viewing-activity data (Figures 3C and 4A and column 8, lines 64-67, column 9, lines 1-37, and column 10, lines 11-20, illustrate that the system may receive user activity data from multiple computer programs, wherein the computer programs may include a first media device and a second media device); and
	determine, based on the vide-viewing-activity data and for each video-asset-viewing device of the plurality of video-asset-viewing devices, a time range during which the video-asset-viewing device outputted a video asset, wherein the time range is further determined based on a fixed reference point in the video asset; for each video-asset-viewing device of the plurality of video-asset-viewing devices: determine a plurality of time intervals of the time range determined for the video-asset-viewing device (Figures 3C and 4A and column 8, lines 64-67, column 9, lines 1-37, and column 10, lines 40-55, illustrate that the system may organize the viewing data into different subset which may include the duration for which media device displayed the content, and thus, further based on some fixed reference point in the video asset for indicating the duration for which the user device outputted the video asset);
	determine, for each time interval of the plurality of time intervals determined for the video-asset-viewing device, a view-viewing type via which the video-asset-viewing device outputted the video asset during the time interval (Figures 3C and 4A and column 8, lines 64-67, column 9, lines 1-37, and column 11, lines 8-24, illustrate that the system may organize the viewing data into different subset which may include the duration for which media device displayed the content and the type of video content displayed by the media device); and
	a video-asset-viewing device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors 
	Bayer fails to disclose for each video-asset-viewing device of the plurality of video-asset-viewing devices: determine, for each time interval of the plurality of time intervals determined for the video-asset-viewing device, a video-viewing mode via which the video-asset-viewing device outputted the video asset during the time interval; and determine, based on the video-viewing type and the video-viewing mode determined for each of the plurality of time intervals, a subset plurality of time intervals associated with a first video-viewing type and a first video-viewing mode; and determine, based on the subset plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices, a video-viewing-activity metric indicating a quantity of video-asset-viewing devices that outputted, during one or more intervals of a plurality of intervals of a plurality of intervals of the video asset, the video asset using the first video-viewing type and the first video-viewing mode.
	Andrade discloses for each video-asset-viewing device of the plurality of video-asset-viewing devices: determine, for each time interval of the plurality of time intervals determined for the video-asset-viewing device, a video-viewing mode via which the video-asset-viewing device outputted the video asset during the time interval (Figure 7 and paragraphs 26-29 and 57-61 illustrate that the system may monitor, and store in a database, the user’s actions with respect to 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Andrade to Bayer to disclose for each video-asset-viewing device of the plurality of video-asset-viewing devices: determine, for each time interval of the plurality of time intervals determined for the video-asset-viewing device, a video-viewing mode via which the video-asset-viewing device outputted the video asset during the time interval because it would provide more data for which to filter viewing data, which may be used to infer user interest of particular content.
	Bayer as modified by Andrade fails to disclose determine, based on the video-viewing type and the video-viewing mode determined for each of the plurality of time intervals, a subset plurality of time intervals associated with a first video-viewing type and a first video-viewing mode; and determine, based on the subset plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices, a video-viewing-activity metric indicating a quantity of video-asset-viewing devices that outputted, during one or more intervals of a plurality of intervals of a plurality of intervals of the video asset, the video asset using the first video-viewing type and the first video-viewing mode.
	Petrovic discloses determine, based on the video-viewing type and the video-viewing mode determined for each of the plurality of time intervals, a subset plurality of time intervals associated with a first video-viewing type and a first video-viewing mode; and determine, based on the subset plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices, a video-viewing-activity metric indicating a quantity of video-asset-viewing devices that outputted, during one or more intervals of a plurality of intervals of a plurality 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Petrovic to Bayer in view of Andrade to disclose determine, based on the video-viewing type and the video-viewing mode determined for each of the plurality of time intervals, a subset plurality of time intervals associated with a first video-viewing type and a first video-viewing mode; and determine, based on the subset plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices, a video-viewing-activity metric indicating a quantity of video-asset-viewing devices that outputted, during one or more intervals of a plurality of intervals of a plurality of intervals of the video asset, the video asset using the first video-viewing type and the first video-viewing mode because Bayer already discloses associating each entry with a start/end times and/or time durations, and thus, it would be a design choice in aggregating/grouping the entries according to time interval versus other attributes.  Further, it is common in the art of aggregating viewing statistic reporting systems to aggregate viewing data according to multiple different attributes, such as number of entries per time interval, likes/dislikes, engagement levels, etc.
	Regarding claim 61, Bayer as modified by Andrade and Petrovic discloses wherein each time interval of the plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices is associated with a same time duration, and wherein two or more time intervals of the plurality of time intervals determined for each video-asset-viewing device of the plurality of video-asset-viewing devices are associated with a continuous Bayer: Figures 3C and 4A and column 8, lines 64-67, column 9, lines 1-37, and column 11, lines 8-24, illustrate that the system may organize the viewing data into different subset which may include the duration for which media device displayed the content and the type of video content displayed by the media device) (Andrade: Figure 7 and paragraphs 26-29 and 57-61 illustrate that the system may monitor, and store in a database, the user’s actions with respect to portions/durations/intervals of the, or the entire, media content such as whether the user causes the STB to fast-forward, rewind, pause, and/or skip forwards or backwards through the media content) (Petrovic: Figure 3 and paragraph 57 illustrate that the system may aggregate the information or statistical summaries (i.e., the viewing data) based on multiple time intervals where each time interval contains the number of user entries received at that time interval).
	Regarding claim 62, Bayer as modified by Andrade and Petrovic discloses wherein the video-viewing type comprises at least one of linear viewing, digital video recorder (DVR) viewing, or video on demand (VOD) viewing (Bayer: Figure 3C, column 9, lines 16-20, and Column 10, lines 21-39, determining information identifying the source of video content such an identifier of the content provider, television channel (i.e., linear source), etc.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2425